Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-5 have been amended; Claims 8-17 are withdrawn as non-elected claims; Claims 1-7 and 18-21 remain for examination, wherein claim 1 is an independent claim.

Status of the Previous Rejections
Previous objections of claims 1-5 because of the informalities is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 03/15/2021.
Previous objection of claim 2 because of the informalities is withdrawn in view of Applicant’s “Argument/remarks with amendment” filed on 03/15/2021.
Previous rejection of claims 1-5 and 7 under 35 U.S.C. 103(a) as being unpatentable over Matsuhashi Akira et al (JP 02170946 A, with on-line English abstract, listed in IDS filed on 10/04/2018, thereafter JP’946) in view of Osuki et al (US 8,133,431 B2, thereafter US’431) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 03/15/2021.
Previous rejection of Claims 6 and 18-21 under 35 U.S.C. 103(a) as being unpatentable over JP’964 in view of US’431, and further in view of Ueyama (US-PG-pub 2014/0137994 A1, thereafter PG’994) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 03/15/2021.


Claims rejoining
Claims 8-17 are rejoined. Claims 8-17 are previously withdrawn from consideration as a result of an election/restriction requirement. Pursuant to the procedures set forth in MPEP § 821.04, the claims 8-17 depend on claim 1, therefore the restriction/election as set forth in the Office action mailed on 8/26/2020, is hereby withdrawn and claims 8-17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 1-21 remain for examination, and claim 1 is an independent claim.

Reason for Allowance
Claims 1-21 are allowed.  
Regarding the instant independent claim 1, as pointed out in the Applicant’s “arguments/remarks with amendments” filed on 3/15/2021, the recorded prior art(s) does not specify the austenitic stainless steel “consisting of” the claimed alloy compositions and the claimed Moss/Mo ratio as recited in the instant claim, which corresponding to the corrosion rate improvement (refer to the table 2 of the instant specification). Since claims 2-21 depend on claim 1, these claims are also allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIE YANG/Primary Examiner, Art Unit 1734